                         UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

UNITED STATES OF AMERICA                         ) DOCKET NO.: 3:19-CR-35
                                                 )
      v.                                         ) NOTICE OF ATTORNEY APPEARANCE
                                                 )
ROBERT MCCOY, JR.                                )
                                                 )


           NOW COMES the United States of America, by and through R. Andrew Murray, United

 States Attorney for the Western District of North Carolina, and gives notice to this Honorable

 Court of the appearance of the undersigned Assistant United States Attorney for the government

 in the above-referenced action.

           RESPECTFULLY SUBMITTED, this the 15th day of February, 2019.

                                                    R. ANDREW MURRAY
                                                    United States Attorney

                                                    //s// William M. Miller
                                                    Assistant United States Attorney
                                                    North Carolina Bar Number: 36946
                                                    United States Attorney’s Office
                                                    227 West Trade Street, Suite 1700
                                                    Charlotte, North Carolina 28202
                                                    Telephone: 704.344.6222
                                                    Fax: 704.344.6629
                                                    E-mail: William.Miller@usdoj.gov

                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 15th day of February, 2019, the foregoing
 Notice of Attorney Appearance was duly served upon counsel for the party by electronic
 notification from the Court to:

           Mark Patrick Foster, Jr.
           markpfosterjr@gmail.com
                                            //s// William M. Miller
                                            Assistant United States Attorney
